DETAILED ACTION


1.	Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 5, 7, 10, and 16-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to 

16. A method for systolic processing by a processing element in a systolic array of processing elements, the method comprising: 
receiving a first input represented in floating-point with a first bit-length; 
generating a first normalized number represented in floating-point with a second bit-length, wherein the second bit-length may be any bit-length that is greater than the first bit-length; 
multiplying the first normalized number by a second normalized number to generate a multiplier product; 
and adding an input partial sum with the multiplier product to generate an addition result.
As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “systolic processing by a processing element in a systolic array of processing elements” is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful 
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of “systolic processing by a processing element in a systolic array of processing elements” is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore receiving data that is necessary for use of the recited judicial exception represents mere data gathering and is insignificant extra solution activity. The courts have found limitations directed to outputting/storing/receiving, etc. information, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

5.	Claims 5 is rejected for similar reasons as presented above with reference to claim 16 as it recites the similar abstract ideas found in claim 16 above. Claim 5 only recites an additional “first normalizer”. This is recited at a high-level of generality (i.e., 

6.	Dependent claims 7, 10, and 17-20, are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 5 and 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 



	

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 5, 7, 10, 11, 15-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marwood et al (hereafter Marwood)(WO 94/10638).
Marwood was cited in the IDS dated 04/22/2021.

9.	As to claims 5 and 16, Marwood discloses a method for systolic processing by a processing element (fig. 1) in a systolic array of processing elements (fig. 2), the method comprising: 
receiving a first input represented in floating-point with a first bit-length (page 12, lines 4-5, 32 bit IEEE 754 standard floating point number); 
generating a first normalized number represented in floating-point with a second bit-length, wherein the second bit-length may be any bit-length that is greater than the first bit-length (page 12, lines 10-13 and page 15, lines 7-25, normalized internal format as more mantissa bits and exponent bits than the input format);

adding an input partial sum with the multiplier product to generate an addition result (page 14, lines 1-4).

10.	As to claim 7, Marwood discloses wherein the first normalizer is further configured to: receive an input data element and a weight; generate a normalized input data element and a normalized weight; and select a normalized input data element or a normalized weight to be produced (page 4, lines 5-8).

11.	As to claim 10, Marwood discloses wherein the first normalizer is further configured to receive the first input and to expand an exponent of the first input by expanding the exponent of the first input with two extra bits (page 15, lines 7-25)

12.	As to claims 11 and 17, Marwood discloses the multiplying is performed using a multiplier that lacks support for inputs provided in denormal form (Page 11, lines 8-12).

13.	As to claim 15, Marwood discloses wherein individual processing elements in the plurality of rows of the systolic array further comprise: a multiplier; an adder; and wherein the adder and the multiplier are integrated together to perform a single step multiply add operation, wherein the single step multiply add operation involves a single rounding (Page 7, line 26-page 8, line 5).

14.	As to claim 20, the claim is rejected for similar reasons as claim 16 above.


Claim Rejections - 35 USC § 103

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 6, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marwood in view of Pugh et al (hereafter Pugh)(US Pat. 10,790,830).

17.	As to claims 12 and 18, Marwood does not discloses receiving a first input, wherein the first input may be a 16-bit floating-point number or a 16-bit brain floating-point number; multiplying the first normalized number by the second normalized number; and adding the multiplier product to the input partial sum to generate an addition result, wherein the addition result is a 34-bit floating-point number.
18.	However, Pugh discloses receiving a first input, wherein the first input may be a 16-bit floating-point number or a 16-bit brain floating-point number; multiplying the first 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Marwood, by implementing the multiplication and addition, as in Pugh, for the benefit of performing larger arithmetic operations while reducing latency and logic density (Pugh, column 1, lines 5-21).

18.	As to claims 13 and 19, the claim is rejected for similar reasons as claim 18 above.

19.	As to claim 6, the combination of Marwood and Pugh do not explicitly teach that wherein individual processing elements in the plurality of rows of the systolic array comprise: a multiplier configured to multiply two 18-bit floating-point numbers, wherein the multiplier is comprised of a 1-bit sign data path, a 10-bit significand data path, and a 10-bit exponent data path; and an adder configured to add two floating-point numbers, wherein the adder is comprised of a 1-bit sign data path, a 23-bit significand data path, and an 10-bit exponent data path.
However, one of ordinary skill in the art prior to the effective filing date of the claimed invention, would have been able to use the different sized floating point numbers, as in Marwood and Pugh, in combination with the well-known knowledge of .



Allowable Subject Matter
20.	Claims 1-4 allowed.
Claims 8, 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182